Van Beunt, P. J.,
(concurring.) There is no doubt but that a cestui que trust may maintain actions in respect to the trust of which he is the beneficiary, such as to compel the trustee to account or to secure his removal; but *603no action by a cestui que trust has as yet been maintained upon his own behalf to recover a debt due the trust, as far as we have been able to ascertain. It is true that in one or two of the cases cited by the appellant dicta occur which seem to assume that such an action can be maintained, but no such question was involved. The rule is absolute that the real party in interest must sue. The holder of the legal title must be the actor; the person entitled to the recovery must be the plaintiff. Sheridan v. Mayor, 68 N. Y. 30; People v. Ingersoll, 58 N. Y. 1. The trustee is the legal owner of the trust funds. He is entitled to their custody and control, and he is responsible for their due administration. If the trustee abuses his trust, or is recreant to his duty as trustee, or has disposed of trust property under such circumstances that the holder has not a good title thereto, the negligent or fraudulent trustee may be removed and a new trustee appointed in his place; and in such action the trust fund may be recovered and paid over to the new trustee. In the case at bar, however, no relief removing the trustee is asked, and the respondents are called upon to account directly to the plaintiff for alleged trust funds received, to which he has not any title whatever. This, it seems to us, would be directly violating the rule laid down in the cases cited. The judgment appealed from must be affirmed, with costs.